Title: To George Washington from Brigadier General William Woodford, 9 April 1780
From: Woodford, William
To: Washington, George


          
            My Dear Genl
            Charles Town [S.C.] 9th April 1780
          
          After a forced March of 505 Miles which we performed in thirty Days, I had the pleasure of throwing my Troops into Town in good health & Spirits (by the only passage now left open) we arrived the 7th at two O’clock to the great Joy of the Garrison. our embarkation was made on the Eastside of Cooper River, distant from Town nine Miles.
          So far as my indisposition would enable me to make my self acquainted with the situation of matters, they stand nearly thus.
          Their Ships to the number of nine pass’d Fort Moultrie yesterday Afternoon at five oclock, the Fire from both sides was warm, but the wind being fair & blowing very fresh, they pass’d with much more ease

then I expected, & I fear with less damage; all that we can discover is one of the Frigates lost her fore mast, a Ship run on Ground in her passage up, but got off with the Evenings Flood, & in attempting to come up in the Night was set on Fire & blew up, whether from the Fire of the Fort, or by what other means, or of what force she was, we are not inform’d—having heard nothing from Fort Moultrie since the Ships have taken their Station before the Town at about 2½ Miles distance—If they can get past the obstructions in the Mouth of Cooper River, they will infilade our Works, & the consequences will be fatal; besides entirely cutting off all communication with the country—our Batteries are strong & the Artilery Mounted numerous—but it appears to me they will not be so well Manned as I could wish; some part of the lines are rather low, & I think the Men off Duty will be much exposed when their Batteries open.
          their Army cross’d the Ashly the 29th of March, & the first of this Month they broke ground in our Front—their nighest work is upon our Right at 600 Yards distance from ours, & they fall off from 8 & 9 to 1100 yards on our left, they have done a good deal of work, their Battery upon the Cooper is in the greatest forwardness—it does not appear they can open for several days unless they do it partially, which I suppose will not be the case—they have been imploy’d for several days & nights in opening lines of communication between their Batteries, which appear in great forwardness—exclusive of these, they have a Battery upon our left Flank at Warpoo Cutt, & some Gallies, brought in by the passage of Stono River, these are mounted with 32 & 24 pounders, but the distance is at least 1¼ Mile from our left—too far to do any considerable execution.
          The Garrison appear in high Spirits, & our arrival seem’d to give them fresh confidence; my want of experience in the defence or attack of a place will not enable me to give your Excellency my Opinion upon the whole of our situation with any degree of precision.
          On our arrival here the Officers of the Virginia line that came out last year have applied to Genl Lincoln for a new arrangement of the Regiments—I cannot at present inform your Excellency what will be done in it, but I shall oppose any alteration at this critical Juncture, upon the principle of its doing Mischief, & as it was done by Authority of the Board of War, for this expedition, & I have been at much pains & infinite Fatigue to get them properly organized for service—an alteration at this time will occasion much confusion, & make the Troops of the line much less serviceable in the Siege then they would be to remain as they are till it is ended at least, or till your Excellencies pleasure or that of the Board of War is known.
          Genl Scott is here, Colo. Bufords Battalion on its March, but where I

cannot inform you; nor can I say anything with certainty about the State Troops on their March, under Command of Lt Colo. Porterfield. I shall think it my Duty to take every opportunity of writeing your Excellency from this place, & have to request that you will be pleased to give my Respectfully Compliments to all the Genl Officers & the Gentlemen of your Family—& to be assured that I am, with the greatest Respect & Affection Your Excellencies Most Obedt humble Servt
          
            Wm Woodford
          
        